318 S.W.3d 323 (2010)
John MARKLE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93718.
Missouri Court of Appeals, Eastern District, Division Four.
August 24, 2010.
Jessica Hathaway, Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
John Markle ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 24.035 motion without an evidentiary hearing because he alleged facts, not conclusively refuted by the record, that (1) the guilty plea to the charge of armed criminal action lacked a factual basis, and (2) the guilty plea to the charge of murder in the second degree lacked a factual basis.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).